1/25/2021                                                   Executive Order on Enabling All Qualified Americans to Serve Their Country in Uniform | The White House
                                                Case 1:17-cv-02459-GLR Document 317-1 Filed 01/25/21 Page 1 of 4




                                                                                               BRIEFING ROOM



                                               Executive Order on Enabling All Qualified Americans to
                                                          Serve Their Country in Uniform
                                                                                JANUARY 25, 2021 •      PRESIDENTIAL ACTIONS




                                             By the authority vested in me as President by the Constitution and the laws of the United
                                             States of America, it is hereby ordered as follows:
                                                 Section 1. Policy. All Americans who are qualified to serve in the Armed Forces of the
                                             United States (“Armed Forces”) should be able to serve. The All-Volunteer Force thrives
                                             when it is composed of diverse Americans who can meet the rigorous standards for military
                                             service, and an inclusive military strengthens our national security.
                                                 It is my conviction as Commander in Chief of the Armed Forces that gender identity should
                                             not be a bar to military service. Moreover, there is substantial evidence that allowing
                                             transgender individuals to serve in the military does not have any meaningful negative impact
                                             on the Armed Forces. To that end, in 2016, a meticulous, comprehensive study requested
                                             by the Department of Defense found that enabling transgender individuals to serve openly in
                                             the United States military would have only a minimal impact on military readiness and
                                             healthcare costs. The study also concluded that open transgender service has had no
                                             significant impact on operational effectiveness or unit cohesion in foreign militaries.
                                                 On the basis of this information, the Secretary of Defense concluded in 2016 that
                                             permitting transgender individuals to serve openly in the military was consistent with military

https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/25/executive-order-on-enabling-all-qualified-americans-to-serve-their-country-in-uniform/       1/4
1/25/2021                                                   Executive Order on Enabling All Qualified Americans to Serve Their Country in Uniform | The White House
                                                Case 1:17-cv-02459-GLR Document 317-1 Filed 01/25/21 Page 2 of 4
                                             readiness and with strength through diversity, such that transgender service members who
                                             could meet the required standards and procedures should be permitted to serve openly. The
                                             Secretary of Defense also concluded that it was appropriate to create a process that would
                                             enable service members to take steps to transition gender while serving.
                                                 The previous administration chose to alter that policy to bar transgender persons, in almost
                                             all circumstances, from joining the Armed Forces and from being able to take steps to
                                             transition gender while serving. Rather than relying on the comprehensive study by a
                                             nonpartisan federally funded research center, the previous administration relied on a review
                                             that resulted in a policy that set unnecessary barriers to military service. It is my judgment
                                             that the Secretary of Defense’s 2016 conclusions remain valid, as further demonstrated by the
                                             fact that, in 2018, the then-serving Chief of Staff of the Army, Chief of Naval Operations,
                                             Commandant of the Marine Corps, and Chief of Staff of the Air Force all testified publicly to
                                             the Congress that they were not aware of any issues of unit cohesion, disciplinary problems, or
                                             issues of morale resulting from open transgender service. A group of former United States
                                             Surgeons General, who collectively served under Democratic and Republican Presidents,
                                             echoed this point, stating in 2018 that “transgender troops are as medically fit as their
                                             non‑transgender peers and that there is no medically valid reason — including a diagnosis of
                                             gender dysphoria — to exclude them from military service or to limit their access to medically
                                             necessary care.”
                                                 Therefore, it shall be the policy of the United States to ensure that all transgender
                                             individuals who wish to serve in the United States military and can meet the appropriate
                                             standards shall be able to do so openly and free from discrimination.
                                                 Sec. 2. Revocation. The Presidential Memorandum of March 23, 2018 (Military Service
                                             by Transgender Individuals), is hereby revoked, and the Presidential Memorandum of August
                                             25, 2017 (Military Service by Transgender Individuals), remains revoked.
                                                 Sec. 3. Agency Roles and Responsibilities. In furtherance of the policy described in
                                             section 1 of this order, I hereby direct the following:
                                                 (a) The Secretary of Defense, and Secretary of Homeland Security with respect to the
                                             Coast Guard, shall, after consultation with the Joint Chiefs of Staff about how best to

https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/25/executive-order-on-enabling-all-qualified-americans-to-serve-their-country-in-uniform/       2/4
1/25/2021                                                   Executive Order on Enabling All Qualified Americans to Serve Their Country in Uniform | The White House
                                                   Case 1:17-cv-02459-GLR Document 317-1 Filed 01/25/21 Page 3 of 4
                                             implement this policy and consistent with applicable law, take all necessary steps to ensure
                                             that all directives, orders, regulations, and policies of their respective departments
                                             are consistent with this order. These steps shall include establishing a process by which
                                             transgender service members may transition gender while serving, along with any further steps
                                             that the Secretary of Defense and Secretary of Homeland Security deem appropriate to
                                             advance the policy described in section 1 of this order.
                                                   (b) The Secretary of Defense shall:
                                             (i)    immediately prohibit involuntary separations, discharges, and denials of reenlistment or
                                             continuation of service on the basis of gender identity or under circumstances relating to their
                                             gender identity;
                                             (ii) identify and examine the records of service members who have been involuntarily
                                             separated, discharged, or denied reenlistment or continuation of service on the basis of gender
                                             identity or under circumstances relating to their gender identity;
                                             (iii) issue guidance to the Secretaries of each military department regarding the correction of
                                             the military records of individuals described in subsection (b)(ii) of this section as necessary to
                                             remove an injustice, pursuant to section 1552(a) of title 10, United States Code, to the extent
                                             permitted by law; and
                                             (iv) direct the Secretaries of each military department to provide supplemental guidance,
                                             subject to the approval of the Secretary, to the boards for the correction of military records,
                                             instructing such boards on how to review applications for the correction of records of
                                             individuals described in subsection (b)(ii) of this section. Where appropriate, the department
                                             concerned shall offer such individuals an opportunity to rejoin the military should they wish to
                                             do so and meet the current entry standards.
                                                   (c) The Secretary of Homeland Security with respect to the Coast Guard shall:
                                             (i)    immediately prohibit involuntary separations, discharges, and denials of reenlistment or
                                             continuation of service, on the basis of gender identity or under circumstances relating to their
                                             gender identity;
                                             (ii) identify and examine the records of service members who have been involuntarily
                                             separated, discharged, or denied reenlistment or continuation of service, on the basis of gender

https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/25/executive-order-on-enabling-all-qualified-americans-to-serve-their-country-in-uniform/       3/4
1/25/2021                                                   Executive Order on Enabling All Qualified Americans to Serve Their Country in Uniform | The White House
                                                Case 1:17-cv-02459-GLR Document 317-1 Filed 01/25/21 Page 4 of 4
                                             identity or under circumstances relating to their gender identity;
                                             (iii) issue guidance regarding the correction of the military records of individuals described in
                                             subsection (c)(ii) of this section as necessary to remove an injustice, pursuant to section
                                             1552(a) of title 10, United States Code, to the extent permitted by law; and
                                             (iv) provide supplemental guidance to the Board for Correction of Military Records of the
                                             Coast Guard, instructing the Board on how to review applications for the correction of records
                                             of individuals described in subsection (c)(ii) of this section. Where appropriate, the Secretary
                                             of Homeland Security shall offer such individuals an opportunity to rejoin the Coast Guard
                                             should they wish to do so and meet the current entry standards.
                                                 (d) The Secretary of Defense and the Secretary of Homeland Security shall report to me
                                             within 60 days of the date of this order on their progress in implementing the directives in this
                                             order and the policy described in section 1 of this order.
                                                 Sec. 4. General Provisions. (a) Nothing in this order shall be construed to impair or
                                             otherwise affect:
                                             (i) the authority granted by law to an executive department or agency, or the head thereof; or
                                             (ii) the functions of the Director of the Office of Management and Budget relating to
                                             budgetary, administrative, or legislative proposals.
                                                 (b) This order shall be implemented consistent with applicable law and subject to the
                                             availability of appropriations.
                                                 (c) This order is not intended to, and does not, create any right or benefit, substantive or
                                             procedural, enforceable at law or in equity by any party against the United States, its
                                             departments, agencies, or entities, its officers, employees, or agents, or any other person.



                                                                    JOSEPH R. BIDEN JR.
                                             THE WHITE HOUSE,
                                                January 25, 2021.


                                                                                                      ###


https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/25/executive-order-on-enabling-all-qualified-americans-to-serve-their-country-in-uniform/       4/4
